Citation Nr: 1416308	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), an anxiety disorder not otherwise specified (NOS), and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to January 1973.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection for PTSD.  The issue on appeal has since been broadened to include any acquired psychiatric condition.

By a decision dated in July 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  In an October 2013 Order, the Court endorsed the JMR and vacated the July 2012 Board decision denying service connection for an acquired psychiatric disorder.  The Veteran's claim now returns to the Board for compliance with the instructions in the October 2013 Court-adopted JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR have determined that the Board relied on an inadequate VA examination and addendum in denying the Veteran's claim as to secondary service connection.  The Board notes that the Veteran is currently service connected for diabetes mellitus, type 2, and tinea versicolor.  The September 2010 VA examiner found that the Veteran's psychiatric diagnoses appeared to be related to his "physical health, and his perception of his health."  The VA examiner was then asked to address secondary service connection.  In a July 2011 addendum opinion, the examiner indicated that she could not provide the requested opinion as to whether the current psychiatric disorders were caused or aggravated by the service-connected diabetes mellitus, type 2, or tinea versicolor because he received most of his mental health care by private providers and those records had not been obtained for her review.  The parties to the JMR found the statements in the September 2010 VA examination and July 2011 addendum to be contradictory.  The Board agrees and finds another VA examination with an opinion is necessary to determine if the Veteran has an acquired psychiatric disorder caused or aggravated by service-connected disabilities.   

In light of the JMR, a remand for the scheduling of a VA medical examination to determine the nature and etiology of the Veteran's anxiety disorder and depression, as well as any other identified acquired psychiatric disorder, is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for an acquired psychiatric disorder.  Appropriate steps should be taken to obtain any identified records.

2.  The AMC shall schedule the Veteran for a psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder and pertinent treatment records on the virtual VA system must be made available to the examiner, and the examiner must indicate review of these items in the examination report.  In addition, the examiner must consider and address in the examination report the Veteran's lay statements relating to his psychiatric history (particularly as relates to service and any pertinent incidents therein), symptomatology, and onset, as appropriate.  All studies deemed appropriate should be performed and all findings should be set forth in detail.

a)  The examiner should identify and diagnose (1) any currently manifested acquired psychiatric disorder(s) and/or (2) any such disability that has been manifested at any time since May 2005.  

b)  For each diagnosed acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that the disorder is etiologically related to service or service-connected disabilities.

In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.

A complete/supporting rationale should be provided for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

3.  The AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


